DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Brandon Stallman on 01/28/2021.
The application has been amended as follows: 
IN THE CLAIMS
Claim 5, line 2: “a central hub” is changed to -- the central hub --
The above change to claim 5 is to correct antecedent basis issues.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Applicant’s argument made on January 19, 2021 with the after final response that: none of the cited references, including the Peterson reference, teaches that the bleed duct is connected at a second portion to a central hub of the turbomachine by a second ball joint are found persuasive.  The argued features in the context of the claims was not found or fairly suggested by the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAXIME M ADJAGBE whose telephone number is (571)272-4920.  The examiner can normally be reached on M-F: 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH BOMBERG can be reached on 571 272 4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/MAXIME M ADJAGBE/Examiner, Art Unit 3745 

/KENNETH BOMBERG/Supervisory Patent Examiner, Art Unit 3745